620 N.W.2d 908 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Shirley A. DVORAK, an Attorney at Law of the State of Minnesota.
No. C7-95-1179.
Supreme Court of Minnesota.
January 2, 2001.

ORDER
The Director of the Office of Lawyers Responsibility has filed a petition for disciplinary action based upon the order of the Supreme Court of North Dakota suspending respondent Shirley A. Dvorak for one year commencing January 1, 2001, for professional misconduct warranting public discipline, namely, sending a letter to a potential witness that attempted to obstruct another party's access to evidence and sending a letter to that witness' employer, a portion of which had no substantial purpose other than to embarrass the witness, in violation of Rules 3.4(a) and 4.4, Minnesota Rules of Professional Conduct.
Respondent waives her right to answer and to proceedings under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a one-year suspension to run concurrently with her North Dakota suspension.
This court has independently reviewed the file and approves the jointly recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Shirley A. Dvorak is suspended from the practice of law for one year commencing January 1, 2001, and that the provisions of Rule 18(a)-(e), RLPR, are not waived unless respondent is granted reinstatement in North Dakota following a reinstatement hearing in North Dakota. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT
Alan C. Page
Associate Justice
RUSSELL A. ANDERSON, J., took no part in the consideration or decision of this case.